Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter  as noted below which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Disclosure does not support such  claim 10  strength relationship.  The base figure 6 at 618 is of greater or equal height to the tip and its bending material strength should be at least that of middle and tip.  It may bend because it is fixed not due to material strength as disclosed.  Paragraph  0047 sates this relationship but provides  no basis  to support it 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 10 contact with  bending strength features  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-3, 5-10, 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nicolino 4425021.
	Pin  2 is  for  power and   has base 7,  5   middle at 2 , terminal edge at end or tip   and support materials at the two lateral extensions, see numeral   2   in  figure  1  that would increase bending strength.  Claims 2, 3, 5, 8-10, 21, shapes all taught by reference.  Claims 6, 7, obvious to use curved shape for easier use.  Term “ablative” defines no structure over the pin.  In addition  arcing might occur at tip  and  tip center   is  thus readable as ablative  tip 
Claims 1-11 and 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Data 266.
Data power pin figure 2A has body base at line 33, 35, in figure 2B and a beveled terminal and figure 2A line 35 having a central portion read as an ablative tip and outer portions read as support material that restricts bending at the end hence promotes bending at the base.  A traverse force on the terminal blade end should produce bending at 35a region rather than at the blade tip or middle.  Claims 2, 3, 5, 8, 10, 21, all seen clearly readable on Data so applied.
Claims 4, 11, use of 6 pins and use in a server deemed obvious variants.  Claims 6, 7, 9, shapes also deemed obvious variants.  For claim 10, the double portion at 35 would have greater bending strength than the single sheet portion at 35a hence meets claim language.  
Claims 1-11, 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collier 3864000.
Collier figures 3-5, includes a pin 18, having a body near 12, a thin base near line 28 a middle at 12 a tip at lower end.  The lower end tip is read as having a central ablative  part and outer bevel parts that are read as support structure that serve to restrict bending at the tip and facilitates  bending at the thin patr  near line  28       Terms “power” and “ablative” define no structure over pin 18.  
Claims 2, 3, 5, 8, 10 and claim 21   clearly met by Collier.  Claim 4, obvious to use six pins for power  if greater power needed.  Claims 6, 7, 9, shapes deemed obvious design matters.  Claim 11, obvious to use Collier as part of a blade server.  For claim 1, if at issue, also obvious to use  some pins  18 for power transmission to operate the device and for claim 4 to so  use six pins . 

Claim(s)  1-3   5-11    21   is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang  7928825 
 Figure 3 power  pin  20  has  base  and middle  includes the hole  and  end with center part in front of  hole  read as ablative tip  and at edges has  support portions , one at line 21  that  restrict  bending  of the tip adjacent the middle    Claims  2  3  5- 10  21   relationships  met by  pin 20 or as alternative deemed obvious variants   and for claim 11  obvious to use the plug to power a  blade server  Above adequate but note also  o9bvious to omit the hole as unnecessary  in which case the bending near the tip would be farther  restricted 
 
Claims 12-16 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt 864.
For claims 12, 13, Schmidt figure 2 connector includes contacts 80, 85, etc.  insulator 60 with ports 64 contacts in the ports and an unbroken skirt at 259 (54 in specification) and the connector positioned in a device opening.  For claim 14, the skirt contacts a wall of a housing.  Claim 15, terms do not define over Schmidt use and claim 16 met by position of skirt at 254.  
Claims 17-20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douty 585 alone or taken in view of Data, Watson 247  Nguyen  6411426 and Schmidt  864.
For claim 17, Douty  figure  1   includes male connector 100 with pins 122, a female connector 10,  with ports and receiving contacts 36, and a skirt 46.  The contacts 10 are readable as having a body and a tip, the tip considered as having a central part and support to each side of central part.   The skirt is readable as continuous and unbroken.  Since the term is intend as  readable on applicants figures 5-2 skirt with fastener 540 to should be readable on Douty skirt.      In addition  also obvious to omit  polarization parts  68  78   the skirt  then with only holes   more clearly  readable as unbroken   Above adequate but should the skirt matter be at issue as alternative obvious to use a   less complex   skirt   in view of Schmidt at 254 (54 in spec) and Watson at 5    Nguyen  figure 2A with use of glue or clip for retention to the panel .  This would lower cost.  Claims 18, 19 are design matters and for claim 20, obvious to provide such well known use.
For claim 17, if male contacts are at issue, since not clearly depicted, as alternative obvious to  use male connector of type  shown by Data  fig 2  2A  at  numerals  34 45 35  with contacts  35 applied as discussed for  claim 1 rejection 
Claim  12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Douty  in view of  Watson  Nguyen and Schmidt 
Douty  connector 10  described above assumed to lack unbroken skirt    Watson  figure  2A  Schmidt at 254.and Watson  at 5  have such skirts  Obvious to use such skirts in Douty    part 10 for easy assembly  Claims 13-16  features  met by Douty 
Applicant's arguments filed with response have been fully considered but they are not persuasive.
For claims 1, 17, applicant refers to contacts with ablative tip that are lacking in Data.  However once integral  support material is added, the original ablation tips 116 are  no longer distinct features of  the   pin.  They become integral    part of the contact end and use of terms does not provide structural  difference over Data, Collier  Yang    or Douty pins.   See specification  paragraph  0048   Compare applicants figure 6 blade to Data blade 35 and Collier blade 17     The  shapes are basically    the  same     and use of terms  in spec,    references to edges   and lines in figure 7 provides no distinction over  prior art  , same applies to Nicolino and Douty pins.  The reference contact end shapes clearly act to lessen bending at tips  or  middle  and   bending would occur at base, not tip in claimed device and in Data, Douty   collier  pins since the pins are each fixed at base, not due to difference in claimed  tip shapes.  For claim 17, term unbroken if readable on applicants figure 5-2 skirt should also be readable on Douty connector skirt  as shown and more clearly after removal of parts  68   78  and note use  of Schmidt  etc for more clearly  unbroken  skirt  .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abram Neil whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832